  Case 1:16-cv-00895-LTB Document 45 Filed 04/15/19 USDC Colorado Page 1 of 1

Appellate Case: 17-1460    Document: 010110154374          Date Filed: 04/15/2019      Page: 1
                    Supreme Court of the United States
                           Office of the Clerk
                       Washington, DC 20543-0001
                                                                         Scott S. Harris
                                                                         Clerk of the Court
                                                                         (202) 479-3011
                                       April 15, 2019


      Clerk
      United States Court of Appeals for the Tenth
      Circuit
      Byron White Courthouse
      1823 Stout Street
      Denver, CO 80257


            Re: Jason Brooks
                v. Angel Medina, Warden, et al.
                No. 18-8005
                (Your No. 17-1460)


      Dear Clerk:

            The Court today entered the following order in the above-entitled case:

             The petition for a writ of certiorari is denied. Justice Gorsuch took no
      part in the consideration or decision of this petition.



                                              Sincerely,




                                              Scott S. Harris, Clerk
